Citation Nr: 9925310	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from October 1973 to 
December 1974, and from April 1977 to May 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1997 rating decision, 
in which the RO denied the veteran's claim for an increased 
rating for lumbar strain.  The disorder was previously 
evaluated as 20 percent disabling, with an effective date 
from July 1992.  The veteran filed an NOD in the same month 
that the pending rating was issued, March 1997, and an SOC 
was issued by the RO in April 1997.  The veteran also filed a 
substantive appeal in April 1997.  Supplemental SOCs were 
issued in November 1997 and April 1998.  

REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected lumbar 
strain is more severe than previously evaluated.  See Arms v. 
West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

A review of the evidence reflects that the veteran was 
service connected for the residuals of a lumbar strain in 
June 1986, and was assigned a noncompensable disability 
evaluation under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5295, 
"Lumbosacral strain."  In October 1993, the veteran's 
disability evaluation was increased to 10 percent, effective 
from July 1992.  A subsequent decision of the Board, in 
December 1995, increased the veteran's disability rating to 
20 percent.  The effective date was established by the RO as 
July 1992.  

Thereafter, in January 1997, the veteran submitted a request 
to the RO for an increased disability rating.  

In March 1997, the veteran underwent a medical examination 
for VA purposes.  The veteran reported that he had injured 
his back in the military, in either 1978 or 1979, when he 
attempted to stop an improperly secured bomb from rolling.  
He also reported that he had had no surgery on his back, but 
had been treated with traction on two occasions and with 
physical therapy.  The veteran's greatest subjective 
complaint was chronic aching in his lower back with 
occasional shooting pains, both up and down his back.  On 
clinical evaluation, the veteran's posture and gait were 
unremarkable.  Range of motion findings were flexion to 45 
degrees, extension to 5 degrees, and side bending to 
approximately 15 to 20 degrees.  There was tenderness and 
spasm to palpation in the lower lumbar region.  The veteran 
was able to squat and arise, and was able to stand on his 
heels and toes.  He was noted to have diminished reflexes 
bilaterally, but were noted as equal, which the examiner felt 
was a normal variant.  There was no obvious muscle wasting, 
and straight leg raising was unremarkable.  An associated 
radiographic study revealed an essentially normal lumbar 
spine.  The examiner's diagnosis was chronic lumbosacral 
strain/sprain with episodes of radicular pain.  

In April 1997, the veteran submitted a statement to the RO, 
in which he noted a number of physical ailments, and also 
reported that he could not stand or sit too long, and that he 
had problems with bending and lifting, and that these 
conditions were getting worse.  

In May 1997, the RO received treatment records from the VA 
Medical Center (VAMC) at Huntington, dated from March 1996 to 
April 1997.  These records noted complaints and treatment for 
low back pain.  In particular, a record dated in January 1997 
reflected that, on examination, the veteran exhibited spasm 
in his low back and his range of motion was restricted and 
painful.  The assessment was chronic low back pain with acute 
exacerbation.  A record dated in July 1997 noted that the 
veteran's back was better although he did still have some 
pain.   

Thereafter, in March 1998, the RO received additional VAMC 
Huntington treatment records, dated in October 1997.  These 
records noted the veteran seeking medical treatment following 
injuries as a passenger in a car involved in an automobile 
accident.  Radiographic studies revealed a normal lumbar 
spine, and minor degenerative joint disease in the cervical 
spine.  

The Board notes that, during the veteran's March 1997 VA 
examination, the examiner did not address whether the veteran 
experienced weakness, excess fatigability, incoordination, 
and/or pain due to repeated use, or flare-ups with respect to 
his low back, and if so, whether there would be any 
additional loss in range of motion and/or functional 
impairment due to these factors.  

We are cognizant that an evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered and, 
as such, is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1998).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the veteran is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an adequate 
statement of reasons or bases.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207-08 (1995); see also 
Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which 
takes into account the records of the prior 
medical treatment, so that the evaluation of the 
claimed disability will be a fully informed 
one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given the veteran's complaints of chronic pain, 
the medical evidence reflecting exacerbations of his low back 
disability which results in limited range of motion, and the 
need for consideration of the criteria emphasized in DeLuca, 
supra, the Board believes the veteran should undergo an 
additional medical examination to better assess his current 
level of disability.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
increased rating claim for lumbar strain, is remanded to the 
RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his lumbar strain since 
October 1997.  The RO should request that 
the veteran furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.  

2. The veteran should be scheduled for a 
medical examination to evaluate the nature 
and extent of his lumbar strain.  Before 
evaluating the veteran, the examiner 
should review the claims folder, including 
a copy of this Remand and any evidence 
added to the record.  A notation that such 
review was undertaken should be made in 
the examination report.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should report on the level of the 
veteran's pain due to his chronic lumbar 
strain, and the effect such pain has on 
the veteran's functional ability, i.e., 
whether there is any functional loss in 
the low back due to weakened movement, 
excess fatigability, incoordination, or 
pain on use.  If feasible, the examiner 
should comment as to any additional range-
of-motion loss (beyond that due to the 
objectively-demonstrated back abnormality) 
caused by those factors, and offer an 
opinion as to whether such range of motion 
loss would be slight, moderate, or severe.  
In addition, the examiner should state the 
etiology of any pain, and whether such 
pain claimed by the veteran is supported 
by adequate pathology, or evidenced by 
visible behavior on motion or palpation.  
All opinions expressed should be supported 
by reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


